DISMISS and Opinion Filed March 28, 2019




                                          S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00008-CV

                    DALLAS COUNTY, TEXAS, Appellant
                                 V.
       PATRICIA WILLIAMS, AS NEXT-OF-KIN OF AUDREY MILLER,
WILLIE MILLER, SR., TAMMIE MILLER, TRINITY MILLER, WILLIE MILLER, III,
         TANGERIA HOLLOWAY, AND ACQUILA MILLER, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-10014

                             MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                 Opinion by Justice Whitehill
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that the parties have settled their differences. Accordingly, we grant the motion and dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


190008F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DALLAS COUNTY, TEXAS, Appellant                  On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00008-CV       V.                      Trial Court Cause No. DC-17-10014.
                                                  Opinion delivered by Justice Whitehill.
 PATRICIA WILLIAMS, AS NEXT-OF-                   Justices Molberg and Reichek participating.
 KIN OF AUDREY MILLER, WILLIE
 MILLER, SR., TAMMIE MILLER,
 TRINITY MILLER, WILLIE MILLER, III,
 TANGERIA HOLLOWAY, AND
 ACQUILA MILLER, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees PATRICIA WILLIAMS, AS NEXT-OF-KIN OF
AUDREY MILLER, WILLIE MILLER, SR., TAMMIE MILLER, TRINITY MILLER, WILLIE
MILLER, III, TANGERIA HOLLOWAY, AND ACQUILA MILLER recover their costs of this
appeal from appellant DALLAS COUNTY, TEXAS.


Judgment entered March 28, 2019




                                            –2–